Citation Nr: 0939969	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-24 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from November 1961 to 
November 1964.

In May 2005, the RO denied service connection for 
degenerative joint disease of both knees.  The Veteran 
appealed to the Board of Veterans' Appeals (Board).  In May 
2008, the Board granted service connection for the left knee 
and denied service connection for the right.

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2008, the parties 
to the appeal filed a joint motion asking the Court to vacate 
and remand the Board's decision insofar as it denied service 
connection for degenerative joint disease of the right knee.  
The Court granted the motion in December 2008.  The matter is 
now presented for the Board's further consideration.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2009).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).

In the joint motion filed with the Court, the parties to the 
appeal agreed, in part, that the Board's May 2008 decision 
should be vacated because the Board failed to discuss the 
adequacy of an April 2005 VA examination report that failed 
to address the matter of whether the Veteran had a chronic 
right knee disability that was secondary to a left knee 
disability.  Upon further review, and in light of the 
intervening grant of service connection for disability of the 
left knee, the Board finds the report inadequate.  A new 
examination is required.

The Board also finds that other development is necessary.  
The Veteran has not received full and complete notice of the 
evidence and information necessary to substantiate his claim 
as set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The report of the April 2005 VA examination contains 
reference to prior right knee surgeries, the records of which 
are not currently in the claims file.  In addition, although 
information contained in a VA Form 21-527 (Income-Net Worth 
and Employment Statement), dated in August 2005, appears to 
suggest that the Veteran may be in receipt of disability-
based benefits from the Social Security Administration (SSA), 
no effort has been made to obtain the records underlying the 
award (if in fact one was made).  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183, 187-188 (2002) (absent review, 
the possibility that SSA records could contain relevant 
evidence cannot be foreclosed).  These matters should all be 
addressed.  38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative relative to 
the issue currently on appeal.  Among other 
things, the letter should contain notice of 
the manner in which disability ratings and 
effective dates are assigned for awards of 
disability benefits, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran and his representative should be 
given a reasonable opportunity to respond to 
the notice, and any new or additional (i.e., 
non-duplicative) evidence received should be 
associated with the claims file.

2.  Ask the Veteran to identify, and provide 
appropriate releases for, any care providers 
who may possess new or additional evidence 
pertinent to the matter currently on appeal, 
including any records pertaining to his 
prior right knee surgeries.  If the Veteran 
provides adequate identifying information, 
and the necessary release(s), assist him in 
obtaining the records identified, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  The evidence obtained, if any, 
should be associated with the claims file.

3.  Ask the SSA to indicate whether the 
Veteran has been awarded SSA disability 
benefits and, if so, to provide copies of 
any and all records pertaining to that 
award, to include any medical records 
considered, following the procedures set 
forth in 38 C.F.R. § 3.159.  Efforts to 
obtain the evidence should be fully 
documented in the claims file, and should be 
discontinued only if it is concluded that 
the evidence sought does not exist or that 
further efforts to obtain the evidence would 
be futile.  38 C.F.R. § 3.159(c)(2).  The 
evidence obtained, if any, should be 
associated with the claims file.

4.  After all of the foregoing development 
has been completed, arrange to have the 
Veteran scheduled for an examination of his 
knees.  After reviewing the claims file, 
examining the Veteran, and conducting any 
testing deemed necessary, the examiner 
should offer an opinion as to each of the 
following questions:

a.  Is it at least as likely as not 
(i.e., is it 50 percent or more 
probable) that the Veteran has a 
disability of the right knee (claimed 
as degenerative joint disease) that 
was caused by the service-connected 
degenerative joint disease of his left 
knee?

b.  Is it at least as likely as not 
that the Veteran has a disability of 
the right knee that has been 
chronically or permanently worsened by 
the service-connected degenerative 
joint disease of his left knee?

c.  Is it at least as likely as not 
that the Veteran has a disability of 
the right knee that can otherwise be 
attributed to service?

A complete rationale for all opinions should 
be supplied.

5.  Thereafter, take adjudicatory action on 
the issue here in question.  In so doing, 
consider whether service connection for the 
right knee is warranted on either a direct 
or secondary basis.  If the benefit sought 
remains denied, furnish a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, the current and former 
versions of 38 C.F.R. § 3.310.  See Claims 
Based on Aggravation of a Nonservice-
Connected Disability, 71 Fed. Reg. 52,744 
(Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310 (2009)); 38 C.F.R. § 3.310 (2006).

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).

